Quillian, Judge.
The question for determination as stated by counsel for the appellant is: "Does the 'Family Purpose Car Doctrine’ apply to a wholly owned family corporation which furnishes a vehicle owned by the corporation to its president for his personal and business use, and he permits the unrestricted use of the vehicle by members of his family with the knowledge and consent of corporate officers and stockholders, and while the vehicle is so used, a third person is injured ■ because of negligence? Or does mere corporate ownership exculpate the corporation from liability?”
We cannot agree with the appellant’s position because of that which was held in Harper v. Brown, 122 Ga. App. 316, 318 (176 SE2d 621): "Operation of the master’s vehicle by a servant with the master’s knowledge, consent and permission, but on a mission purely personal to the servant, places the servant in the same po*839sition as that of any borrower of a vehicle, and as to the use of the vehicle on the personal mission the relationship is that of bailor and bailee only. A company is not chargeable with acts committed by its president in his individual capacity and for his personal benefit only. Hopkins v. City of Atlanta, 172 Ga. 254 (2) (157 SE 473). And see Strickland v. Bank of Cartersville, 141 Ga. 565 (4) (81 SE 886). It was held in Heath v. Atlanta Beer Distr. Co., 56 Ga. App. 494 (193 SE 73) that even though a tortfeasor is the owner and sole stockholder of the corporation, the corporation is not liable unless the tortfeasor is acting within the scope of his employment or in the line of business of the corporation at the time. Even though the company car was turned over to Harper as president without restrictions on his use, the rule of respondeat superior does not apply where the use was purely personal to Harper. See also Code § 105-108; McGuire v. Gem City Motors, 296 FSupp. 541; Fulton Bag &c. Mills v. Eudaly, 95 Ga. App. 644 (98 SE2d 235); Fielder v. Davison, 139 Ga. 509 (77 SE 618). Since the evidence demands a conclusion that Harper was on a purely personal mission at the time of the collision, the judgment against Allied Chemical Corp. is without evidence to support it.”
The family-purpose car doctrine applies to a family and not to a corporation. In the case sub judice Nelson was not the agent or servant of the defendant Neal-Blun Company nor was he on any business of the defendant company at the time of the collision.
The granting of the summary judgment was not error.

Judgment affirmed.


Bell, C. J., Hall, P. J., Eberhardt, Panned, Deen and Whitman, JJ., concur. Jordan, P. J., concurs in the judgment only. Evans, J., dissents.